—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered December 4, 1996, convicting him of burglary in the first degree, assault in the second degree, sexual abuse in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*320Ordered that the judgment is affirmed.
The prosecutor’s summation did not exceed the broad bounds of fair comment upon the evidence (see, People v Brisbane, 244 AD2d 498; People v Robbins, 239 AD2d 526) and was, in part, a response to defense counsel’s own arguments during summation (see, People v Brisbane, supra).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Thompson, Goldstein and McGinity, JJ., concur.